     Case 1:19-cr-00897-ALC
          1:20-cr-00126-LTS Document 91
                                     21 Filed 06/12/20
                                              06/13/20 Page 1 of 13




                           RICHARD J. MA, ESQ.
                                 20 Vesey Street, Suite 400
                                New York, New York 10007
                                     Tel. (212) 431-6938
                                     Fax. (212) 964-2926
                             E-mail: richardma@maparklaw.com


                                                           June 12, 2020

Via ECF and E-Mail
Honorable Andrew L. Carter Jr.
United States District Judge                             MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Honorable Laura Taylor Swain
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re:     United States v. Malik Holloway
                      19 Cr. 897 (ALC) and 20 Cr. 126 (LTS)

Dear Judge Swain and Judge Carter:

        I represent Mr. Malik Holloway in the above-referenced matters, having been ap-
pointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. §
3006A. This correspondence is submitted to respectfully request orders granting Mr.
Holloway’s release on bail for the pendency of his cases, pursuant to the Bail Reform
Act. The Government is opposed to this request. We have discussed this application
with Mr. Holloway and, should the Court grant a hearing, Mr. Holloway would prefer to
be present via video- or tele-conference if possible, but waives his appearance if neces-
sary to expedite the resolution of this matter.

        Introduction
        Malik Holloway, 25, is incarcerated at the Metropolitan Detention Center in
Brooklyn (“MDC”). In the wave of the global pandemic, MDC identified Mr. Holloway
as “high risk” of contracting COVID-19 based on his asthma, which he has had since
childhood. Mr. Holloway’s health and safety must be ensured and the only effective way
to do so is for Mr. Holloway to be released now to the care and safety of his family. The
      Case 1:19-cr-00897-ALC
           1:20-cr-00126-LTS Document 91
                                      21 Filed 06/12/20
                                               06/13/20 Page 2 of 13



Bail Reform Act provides for the “temporary release” of a person in pretrial custody “to
the extent that the judicial officer determines such release to be necessary for preparation
of the person’s defense or for another compelling reason. 18 U.S.C. § 3142(i). The risk
of death or serious injury to Malik Holloway, given the conditions of incarceration and
the ongoing health crisis, necessitates his temporary release on bail until this pandemic
has ended. See 18 U.S.C. § 3142(g)(3)(A) (listing a person’s “physical and mental condi-
tion” as one of the release factors to be considered in determining bail). Moreover, while
incarcerated at MDC, it is presently impossible to prepare Mr. Holloway’s defense. Ac-
cordingly, we respectfully request that Mr. Holloway be released pending this health cri-
sis and live with his father, Melvin Holloway, under highly restrictive release conditions,
including home detention, electronic monitoring and any other conditions Your Honor
deems appropriate. The Government opposes this request.

        Procedural History
        Malik Holloway is currently incarcerated on three matters; in addition to the two
above-referenced Southern District cases, Mr. Holloway is currently serving a sentence
for a violation of supervised release on a case in the Eastern District of New York.

        Mr. Holloway has been incarcerated since October 10, 2019, when was remanded
on the violation of supervised release in United States v. Green, et.al., E.D.N.Y. 18 Cr. 60
(PKC). The supervised release term stemmed from Mr. Holloway’s guilty plea to one
count of conspiracy to violate the Travel Act, in violation of 18 U.S.C. § 371, for which
he received a sentence of 14 months. On January 13, 2020, Mr. Holloway pled guilty to a
violation of supervised release and on February 12, 2020, he was sentenced to 24 months
of incarceration. His expected date of release, as calculated by the Bureau of Prisons, is
August 11, 2021, barely one year from now.1 A copy of the Judgment is annexed hereto
as Exhibit A.

       On November 14, 2019, Mr. Holloway was arrested on the first of his two South-
ern District cases, and charged with felon in possession of ammunition, in violation of 18
U.S.C. § 922(g)(1), which case is pending before Judge Carter (United States v. Hol-
loway, 19 Cr. 897 (ALC)).

        On March 12, 2020, Mr. Holloway was arrested on the case pending before Judge
Swain (United States v. Wilson, et.al., (20 Cr. 126 (LTS)), in which Mr. Holloway is one
of twelve defendants charged with conspiracy to distribute and possess with intent to dis-
tribute heroin, fentanyl and crack cocaine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)
(A); and possession of firearms during a drug trafficking offense, in violation of 18
U.S.C. § 924(c). In both Southern District cases, Mr. Holloway consented to detention
without prejudice to make a later request for bail.


1See Federal Bureau of Prisons Inmate Locator, Malik Holloway (June 12, 2020), available at https://
www.bop.gov/inmateloc/
      Case 1:19-cr-00897-ALC
           1:20-cr-00126-LTS Document 91
                                      21 Filed 06/12/20
                                               06/13/20 Page 3 of 13




       On May 29, 2020, Mr. Holloway, through his appointed counsel Gordon Mehler,
Esq., moved in the Eastern District of New York for Compassionate Release or Tempo-
rary Release, pursuant to 18 U.S.C. § 3582(c)(1)(A) and 18 U.S.C. § 3142(i). Oral argu-
ment on Mr. Holloway’s motion is scheduled for June 26, 2020.

        Malik Holloway’s Medical Issues
        Mr. Holloway is a 25 year-old African-American male who has suffered from
asthma since childhood. See Medical Records of Malik Holloway, Exhibit B (submitted
separately under seal). He has been identified by the BOP as “high risk” of contracting
COVID-19 because asthma creates a dangerous combination when paired with
COVID-19. According to the Center for Disease Control and Prevention (“CDC”), peo-
ple with moderate to severe asthma may be at higher risk of getting very sick from
COVID-19. A district court recently laid out the danger that individuals with asthma face
during this global pandemic: “CDC guidelines as of April 2, 2020, state among other
things that ‘people with moderate to severe asthma may be at higher risk of getting very
sick from COVID-19. COVID-19 can affect your respiratory tract (nose, throat, lungs),
cause an asthma attack, and possibly lead to pneumonia and acute respiratory
disease.’ […] ‘there is currently no specific treatment for or vaccine to prevent
COVID-19. The best way to prevent illness is to avoid being exposed to this virus.’”
United States v. Mahan, No. 1:19-cr-00233-DCN, 2020 WL 1846789, at *4 (D.Idaho Apr.
10, 2020) (granting motion for release of defendant with asthma in light of COVID-19).
The court further noted in reference to asthma: “such a condition is particularly worri-
some given the impact of COVID-19 upon the respiratory system, and the now-general
knowledge that many of the deaths caused by the virus stem from pneumonia caused by
the effect of the virus upon the lungs.” Id.

         COVID-19 does not only kill people. For those who survive, they appear to have
lasting damage to internal organs, especially the lungs. COVID-19 attacks the special-
ized cells in the lungs that create the mucous-like film that permits the lungs to expand
and contract with elasticity. As the virus takes over individual lung cells and self-repli-
cates, the original lung cells die. With the death of these specialized lung cells, the lungs
lose their elasticity, in effect turning from sponges into concrete. As the lungs harden,
depending on the individual’s immune system, the body starts to flood the lungs with
cells and fluid to fight the virus. Fluid accumulation in the lungs turns into pneumonia.
The person’s own body attacks the lungs, and the damaged and hardened lungs cannot
expel the growing amounts of fluid. In turn, an infected person struggles to breathe and
experiences respiratory distress. Oxygen levels plummet. Blood pressure drops. Kid-
neys fail. If the person survives, damage to organs occurs. If the person dies, it is brutal.
It is “like death by drowning.”2

2 When coronavirus kills, it’s like death by drowning – and doctors disagree on best treatment, Mercury
News (Apr. 13, 2020) at mercurynews.com/when-coronavirus-kills-its-like-death-by-drowning-and-doc-
tors-disagree-on-best-treatment
          Case 1:19-cr-00897-ALC
               1:20-cr-00126-LTS Document 91
                                          21 Filed 06/12/20
                                                   06/13/20 Page 4 of 13



        Mr. Holloway has been prescribed an Albuterol inhaler for relief in case of asthma
attacks. See Medical Records of Malik Holloway, Exhibit B. He reports that, within the
past year, he has been hospitalized because he had difficulty breathing. Additionally, his
mother has asthma as well, reinforcing its genetic component. Finally, because of
COVID-19, medical care in the MDC, which is never optimal under the best of circum-
stances, has gotten worse because most of the medical work is directed toward the virus.
Given this chronic condition, and as prison conditions worsen, we are concerned that Mr.
Holloway is at an increased risk of illness and even death.

        The COVID-19 Pandemic Compels Mr. Holloway’s Release from MDC
        As the Court is well aware, we are facing a serious and urgent public health crisis.
On March 11, 2020, the World Health Organization officially classified COVID-19, a
new strain of coronavirus, as a global pandemic.3 As of June 10, 2020, COVID-19 has
infected over 7.2 million people worldwide, leading to over 413,000 deaths. 4 In the Unit-
ed States, well over 2 million people have been infected, leading to a staggering total of
nearly 113,000 deaths nationwide.5 As of June 10, 2020, New York City alone has count-
ed just under 210,000 COVID-19 cases and almost 22,000 deaths;6 while the BOP has
counted 2,134 COVID-19 inmate cases, 190 BOP staff cases and 79 inmate deaths and 1
staff member death in facilities nationwide, along with 3,972 recovered inmates and 456
staff having recovered.7 We believe that these numbers underrepresent the true scope of
the crisis; test kits in the United States even nearing three months after the start of the
pandemic in the United States are inadequate to meet demands.

        The CDC has also issued guidance related to the effects of COVID-19 on certain
high-risk patients in the population. The CDC has identified the population most at risk
of severe illness or death from the disease to include “people of any age who have serious
underlying medical conditions.”8 Thus, while adults over sixty years old and people with
chronic medical conditions are at heightened risk for COVID-19, younger individuals are
far from immune from infection and are also at serious risk of infection. They too face
serious consequences upon infection, particularly if they have underlying medical condi-


3WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar. 11, 2020), at https://
bit.ly/2W8dwpS.
4 Coronavirus Map: Tracking the Global Global Outbreak, New York Times, available at https://www.ny -
times.com/interactive/2020/world/coronavirus-maps.html (updated regularly).
5   Id.
6   Coronavirus Disease 2019, Cases in the US (June 10, 2020), at https://www.cdc.gov
7   BOP Coronavirus Homepage, BOP (June 10, 2020), available at https://www.bop.gov/coronavirus/ .
8People At Risk For Serious Illness From COVID-19, CDC (May 14, 2020), available at https://www.cdc.-
gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html?
CDC_AA_refVal+https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fspecific-
groups%2Fhigh-risk-complications.html
         Case 1:19-cr-00897-ALC
              1:20-cr-00126-LTS Document 91
                                         21 Filed 06/12/20
                                                  06/13/20 Page 5 of 13



tions. Data from the CDC shows that roughly 40% of those infected with coronavirus
were 18 to 44 years old — a greater portion of the infected than the 45 to 64 age range.9

         COVID-19 is also disproportionately impacting and killing people of color of all
ages. Data from New York City shows that the African-American and Latino populations
have the highest death rates.10 African-American and Latino inmates, such as Malik Hol-
loway, are particularly vulnerable, and at risk of receiving inadequate medical care. Dur-
ing the present pandemic, with our health care system severely stressed, they are at even
greater risk of receiving poor or no medical care at all. Mr. Holloway has already been
designated a “high risk” inmate by MDC for his asthma. Thus, there is a very real possi-
bility that if he were to contract COVID-19 while being held at MDC he would become
seriously ill and possibly even die.

         The Conditions of BOP Incarceration Foster the Spread of COVID-19 and Mr.
         Holloway’s Pre-Existing Medical Condition Renders Him Susceptible To An
         Unreasonable Health Risk And An Inability To Take Preventative Measures
         For Self-Care Recommended by the CDC
        Predictably, the disease has spread quickly throughout American prisons, as de-
scribed above. Conditions of confinement in prisons create an optimal environment for
the transmission of contagious disease.11 Public health experts are unanimous in their
opinion that incarcerated individuals “are at special risk of infection, given their living
situations,” and “may also be less able to participate in proactive measures to keep them-
selves safe,” and “infection control is challenging in these settings.”12 This rings even
more true for individuals afflicted with asthma, as they are even more susceptible to seri-
ous respiratory complications.

       Prisons are not hospitals and are ill-equipped to handle a health crisis of this na-
ture. No matter what the BOP is doing to minimize the risk, Mr. Holloway is still largely
powerless to take many of the preventative self-care measures directed by the CDC for


9Coronavirus Disease 2019, Cases in the US (June 10, 2020), at https://www.cdc.gov . See also Younger
Adults Make Up Big Portion of Coronavirus Hospitalizations in U.S., The New York Times (Mar. 20,
2020), at https://www.nytimes.com/2020/03/18/health/coronavirus-young-people.html.
10   COVID-19: Data (June 10, 2020), at https://www1.nyc.gov/site/doh/covid/covid-19-data-deaths.page
11See Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases 45(8):
1047-1055, at https://doi.org/10.1086/521910 ; see also Prisons and Jails are Vulnerable to COVID-19
Outbreaks, The Verge (Mar. 7, 2020), available at https://www.theverge.com/2020/3/7/21167807/coron-
avirus-prison-jail-health-outbreak-covid-19-flu-soap; see also An Epicenter of the Pandemic Will Be Jails
and Prisons, If Inaction Continues, The New York Times (Mar. 16, 2020), available at htps://www.ny-
times.com/2020/03/16/opinion/coronavirus-in-jails.html.; see also COVID-19 Infection Tracking in NYC
Jails, The Legal Aid Society (May 8, 2020) available at https://legalaidnyc.org/covid-19-infection-tracking-
in-nyc-jails/ .
12 Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike Pence, and
Other Federal, State, and Local Leaders from Public Health and Legal Experts in the United States (Mar.
2, 2020), at https://bit.ly/2W9V6oS
         Case 1:19-cr-00897-ALC
              1:20-cr-00126-LTS Document 91
                                         21 Filed 06/12/20
                                                  06/13/20 Page 6 of 13



his high-risk group to remain safe from COVID-19 infection. The MDC is a massive
pretrial detention facility and houses approximately 1,650 people. Incarcerated individu-
als share bathrooms, sinks and showers. They eat together, socialize and sleep in close
proximity to each other. They often lack access to basic hygiene items, much less the
ability to regularly disinfect their living spaces. 13 Furthermore, jails have many who are
medically compromised who contract infectious diseases such as COVID-19 and spread
to others. Those who work in the facilities leave and return daily, with insufficient
screening or testing. Indeed, even the warden of the Metropolitan Correctional Center
was infected.14 Clearly, Mr. Holloway cannot self-quarantine or truly partake in “social
distancing.” He is in prison, living in close proximity to others, hoping that he does not
become infected while powerless to do anything about it.

         High-density places such as prisons are precisely the kinds of spaces that have
caused the alarmingly high-spread rates of COVID-19, mushrooming to over 5,000 cases
in the BOP alone, not counting state prison facilities. Correctional health experts worry
that no matter what precautions are taken by crowded prisons, these facilities may be-
come incubators for the COVID-19 disease. 15 Alarmingly, statistics across the country
from numerous jails show that this is exactly what has taken place: as of June 10, 2020,
the BOP has confirmed COVID-19 cases in 65 facilities and 27 Residential Reentry man-
agement Centers.16 Furthermore, we believe that these figures only reflect a fraction of
the actual crisis, due to extremely limited and suspect testing in BOP facilities. MDC
Brooklyn had tested only limited numbers of inmates weeks into the pandemic: “Officials
in charge of Brooklyn’s federal lockup have acknowledged a ‘shortage of tests’ at the fa-
cility, explaining that they had to prioritize certain inmates for testing while isolating oth-
er suspected cases at the 1,650-person facility.”17 At the Federal Correctional Institution

13 See e.g., David Patton, Exec. Director, Statement from Federal Defenders of New York, Federal Defend -
ers of New York (Mar. 8, 2020), https://federaldefendersny.org/about-us/news/statement-from-federal-de-
fenders-of-new-york.html; Public Health Experts’ Letter, at 1; Williams, ‘Jails Are Petri Dishes’; Brie
Williams et al., Correctional Facilities in the Shadow of COVID-19: Unique Challenges and Proposed So-
lutions, Health Affairs Blog (Mar. 26, 2020), https://www.healthaffairs.org/do/10.1377/
hblog20200324.784502/full/ (“Unique Challenges”); see also Keegan Hamilton, Sick Staff, Inmate Trans-
fers, and No Tests How the U.S. is Failing Federal Inmates as Coronavirus Hits, Vice (Mar. 24, 2020)
https://www.vice.com/en_us/article/jge4vg/sick-staff-inmate-transfers-and-no-tests-how-the-us-is-failing-
federal- inmates-as-coronavirus-hits (“Sick Staff”) (noting access to hand sanitizer varies by facility).
14Warden of Federal Jail In Lower Manhattan Has Coronavirus: Source, (Apr. 17, 2020), at https://
www.nydailynews.com/new-york/ny-mcc-warden-coronavirus-20200417-3pxt3phbrffv5goon32vboulvi-
story.html .
15See Michael Kaste, Prisons and Jails Worry About Becoming Coronavirus ‘Incubators,’” NPR (Mar.13,
2020), available at https://www.npr.org/2020/03/13/815002735/prisons-and-jailsworry-about-becoming-
coronavirus-incubators .
16   See BOP COVID-19, Bureau of Prisons. (June 10, 2020) available at https://www.bop.gov/coronavirus/ .
17See US Judge, Citing ‘Low Number’ of Positive COVID Tests, Vouches for Safety of Brooklyn Lockup in
Denying Bid for Release, law.com (May 6, 2020) available at https://www.law.com/newyorklawjournal/
2020/05/06/us-judge-citing-low-number-of-positive-covid-tests-vouches-for-safety-of-brooklyn-lockup-in-
denying-bid-for-release/# .
      Case 1:19-cr-00897-ALC
           1:20-cr-00126-LTS Document 91
                                      21 Filed 06/12/20
                                               06/13/20 Page 7 of 13



Lompoc facility in California, for example, a staggering 70% of inmates tested positive
for the disease. 18 According to the Marshall Project, at least 40,656 people in United
States prisons had tested positive for COVID-19 by June 2, 2020, representing “an 18
percent increase from the week before.”19

        During the H1N1 epidemic in 2009, many jails and prisons dealt with high num-
bers of cases because they were unable to maintain the level of separation, hygiene and
sanitation necessary to prevent widespread infection.20 During the current pandemic, the
Prison Policy Initiative has called on our criminal justice system to release individuals at
risk for serious complications and death from COVID-19.21

       In short, the COVID-19 virus is highly contagious, extraordinarily dangerous and
poses a threat to BOP-designated high-risk individuals like Mr. Holloway.

       The Sixth Amendment Compels Mr. Holloway’s Release
       The conditions of confinement at the MDC have abrogated Malik Holloway’s
Sixth Amendment right to effective assistance of counsel. Until he is released, Mr. Hol-
loway will continue to suffer violations of his constitutional rights.

        The Sixth Amendment right to counsel is the cornerstone of our adversarial sys-
tem of criminal justice. As the Second Circuit recently emphasized, “the right to consult
with legal counsel about being released on bond, entering a plea, negotiating and accept-
ing a plea agreement, going to trial, testifying at trial, locating trial witnesses, and other
decisions confronting the detained suspect, whose innocence is presumed, is a right inex-
tricably linked to the legitimacy of our criminal justice system.” Federal Defenders of
New York, Inc. v. Bureau of Prisons, Docket No. 19-1778 (2d.Cir. Mar. 20, 2020). In
recognition of this vital right, Bureau of Prisons regulations instruct that detention center
wardens “shall provide the opportunity for pretrial inmate-attorney visits on a seven-
days-a-week basis.” 28 C.F.R. § 551.1 17(a).

        A detention facility violates the Sixth Amendment when it “unreasonabl[y] inter-
fere[s] with the accused person’s ability to consult counsel.” Benjamin v. Fraser, 264 F.
3d 175, 185 (2d Cir. 2001). In Benjamin, the Second Circuit held that New York City


1870% of Inmates Test Positive for Coronavirus at Lompoc Federal Prison, Los Angeles Times (May 9,
2020), available at https://www.latimes.com/california/story/2020-05-09/coronavirus-cases-lompoc-federal-
prison-inmates .
19See A State-by-State Look at Coronavirus in Prisons, The Marshall Project, (June 4, 2020), available at
https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-prisons .

 Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020), available at https://
20
www.theverge.com/2020/3/7/21167807/coronavirus-prison-jail-health-outbreak-covid-19-flu-soap .
21See Peter Wagner & Emily Widra, No Need to Wait For Pandemics: The Public Health Case for Crimi-
nal Justice Reform, Prison Policy Initiative (Mar.27, 2020), available at https://www.prisonpolicy.org/blog/
2020/03/06/pandemic .
     Case 1:19-cr-00897-ALC
          1:20-cr-00126-LTS Document 91
                                     21 Filed 06/12/20
                                              06/13/20 Page 8 of 13



correctional facilities violated the right to counsel when defense attorneys “routinely
face[d] unpredictable, substantial delays in meeting with clients” and were “forced to
wait between 45 minutes and two hours, or even substantially longer, after arriving at a
facility to see a client. 264 F.3d at 179. Yet, the circumstances and conditions contem-
plated by the Second Circuit in Benjamin pale in comparison to those that Mr. Holloway
has been forced to endure.

        On March 13, 2020, the MDC suspended all visitation. Since then, Mr. Hol-
loway’s only means of communicating with counsel has been through time-limited tele-
phone calls. These communications are possible only on an extremely limited and hap-
hazard basis. While we have been able to speak with Mr. Holloway to confirm some of
the details contained herein, the meeting durations and ability to communicate have been
severely curtailed. Conducting substantive, meaningful discussion of topics critical to the
defense has been nearly impossible. Moreover, Mr. Holloway cannot be assured that our
calls and conferences are unmonitored and private, as other inmates and staff are in prox-
imity. Ultimately, Mr. Holloway is being deprived of privileged conversation with coun-
sel. This is inconsistent with the constitutional right to counsel. In Wolfish v. Levi, the
Second Circuit held that a detention facility (the Westchester County Jail) “severely con-
strained” an inmate’s “access to legal counsel” where dedicated attorney visiting hours
were limited to two hours a day, and most attorney visits were “made in the general visit-
ing rooms during visiting hours thereby entailing long delays, limiting the attorney’s time
with his client, and totally vitiating confidentiality.” 573 F.2d 118, 133 (2d Cir 1978),
rev’d on other grounds, 441 U.S. 520 (1979).

        Perhaps of greater concern is the fact that Mr. Holloway has suffered a complete
inability to review a copy of the discovery that has been produced. The initial production
of discovery is approximately forty gigabytes of data and includes undercover buys, so-
cial media, prison calls and NYPD reports. While Mr. Holloway was notified on May 18,
2020, that a copy of his discovery was received by the MDC, for weeks he was unable to
review the discovery because he was not permitted access to the MDC’s library or any
computer. Only on June 8, 2020, was Mr. Holloway permitted access to the library and
he will have only one hour each week to review discovery on shared computers. And as
his case progresses, there are no assurances that he will be able to access and review his
discovery in a more consistent or meaningful manner, or that we will have a workable
means for reviewing it with him, since videoconferencing meetings with MDC inmates
are short and only available to those with “priority” need for such conferences. Thus, we
have no confidence that we will be able to consult with Mr. Holloway meaningfully about
his case over the weeks or months to come if he is not released from MDC custody.

        Additionally, in the likely event that infected cases increase at the MDC, the en-
tire facility will go on a total lockdown, further inhibiting Mr. Holloway’s constitutional
rights. As has already occurred, when an inmate at MDC tests positive for the coron-
avirus, the facility goes on indefinite lockdown during which time no inmates are allowed
     Case 1:19-cr-00897-ALC
          1:20-cr-00126-LTS Document 91
                                     21 Filed 06/12/20
                                              06/13/20 Page 9 of 13



into our out of the building for any reason, including court appearances.

        In the throes of this public health crisis, the Court must release Malik Holloway to
protect his physical health. On the two pending Southern District cases Mr. Holloway
remains innocent until proven guilty. To mount and prepare a defense, and have effective
assistance of counsel, Mr. Holloway must be released from custody. These extraordinary
and unprecedented times require judicial intervention to safeguard Mr. Holloway’s con-
stitutional rights.

        The Proposed Release Conditions Sufficiently Address Concerns Related to
        Flight and Dangerousness
        Under the Bail Reform Act, a district court can order pretrial detention only if it
concludes “that no condition or combination of conditions will reasonably assure the ap-
pearance of the person as required and the safety of any other person and the
community.” 18 U.S.C. § 3142(e)(1). In its determination the court evaluates the follow-
ing factors: (i) the nature and circumstances of the offense charged; (ii) the weight of the
evidence against the person; (iii) the history and characteristics of the person, including
the person’s character, family ties and whether the person was on release pending trial;
and (iv) the nature and seriousness of the danger to any person or the community that
would be posed by the person’s release.” 18 U.S.C. § 3142(g).

        Where a defendant is charged with certain enumerated offenses, as here, a rebut-
table presumption arises that “no condition or combination of conditions” can provide the
requisite assurances. 18 U.S.C. § 3142(e)(3). The defendant then “bears a limited burden
of production — not a burden of persuasion — to rebut that presumption by coming for-
ward with evidence that he does not pose a danger to the community or a risk of flight.”
United States v. Paulino, 335 F.Supp3d 600, 610 (S.D.N.Y. 2018) (citing United States v.
English, 629 F.3d 311, 319 (2d Cir. 2011) (citation omitted)). Once the defendant satis-
fies this burden, the presumption is not eliminated, but remains a factor for the district
court’s consideration. Id. The Government still bears the burden of persuasion and must
demonstrate dangerousness by clear and convincing evidence and risk of flight by a pre-
ponderance of the evidence. Id.

        Mr. Holloway is charged with participating in a narcotics conspiracy in violation
of 21 U.S.C. § 21 U.S.C. §§ 846 and 841(b)(1)(A); and possession of firearms during a
drug trafficking offense, which firearms were brandished and discharged, in violation of
18 U.S.C. § 924(c). Our understanding from review of discovery materials and conversa-
tions with the prosecution is that Mr. Holloway is alleged to have been a supplier of co-
caine and crack-cocaine in the narcotics conspiracy and that, while he had possession or
access to one or more firearms, he was not involved in any alleged shootings or acts of
violence.
    Case 1:19-cr-00897-ALC
         1:20-cr-00126-LTS Document 91
                                    21 Filed 06/12/20
                                             06/13/20 Page 10 of 13



         Although Mr. Holloway does have a criminal history, our bail proposal is centered
around highly restrictive and appropriate bail conditions that overcome the presumption
that Mr. Holloway poses a danger to the community or is a flight risk. The proposed bail
package requires that Mr. Holloway be released to to live with his father, Melvin Hol-
loway, who lives alone in a two bedroom apartment in the Bronx. The apartment has
ample space to accommodate Mr. Holloway and he could be quarantined if necessary
upon his release. He will have the benefit of the support, structure and care of loved
ones, in addition to location monitoring and strict pretrial supervision. He will be locked-
down and on home confinement with family. Importantly, Mr. Holloway’s father’s
apartment is far-removed from Mr. Holloway’s old Bronx neighborhood where the of-
fense conduct occurred. Mr. Holloway has neither the means nor wherewithal to flee, if
flight is even possible at this time. Finally, Mr. Holloway has no incentive to flee. He
understands that there is no way to evade law enforcement and that, once caught, he will
be subject to imprisonment and additional charges.

       Specifically, any concerns about danger if Mr. Holloway were released can be
more than adequately addressed through restrictive release conditions. With the Gov-
ernment’s and the Court’s anticipated concerns in mind, we present the following release
conditions:
              a.      $100,000 personal recognizance bond, co-signed by 2 financially
                      responsible persons;
              b.      Mr. Holloway must live at his father’s residence. He is unable to
                      relocate without prior approval by Pretrial Services;
              c.      The residence is not to have visitors, other than family and a limit
                      ed number of pre-approved individuals;
              d.      Mr. Holloway is to be confined to his father’s residence, except for
                      activities specifically approved by the Court and as pre-approved
                      by Pretrial Services. Pretrial Services will monitor Mr. Holloway’s
                      compliance with home confinement through location monitoring;
              e.      Strict pretrial supervision, including random or daily remote/virtual
                      monitoring through the use of a phone with video-calling capabili
                      ties;
              f.      Mr. Holloway shall not have contact with any co-defendants, wit
                      nesses or victims; and
              g.      Telephonic status conferences with the Court bi-weekly, or as the
                      Court deems appropriate.

We are confident that these proposed highly restrictive conditions demonstrate that any
dangerousness or risk of flight associated with Mr. Holloway can be overcome.

        Alternatively, the Bail Reform Act also provides for the “temporary release” of a
defendant in pretrial custody “to the extent that the judicial officer determines such re-
lease to be necessary for preparation of the person’s defense or for another compelling
    Case 1:19-cr-00897-ALC
         1:20-cr-00126-LTS Document 91
                                    21 Filed 06/12/20
                                             06/13/20 Page 11 of 13



reason.” 18 U.S.C. § 3142(i). As courts in the Southern District have already recog-
nized, “the obstacles the current public health crisis poses to the preparation of the De-
fendant’s defense constitute a compelling reason under 18 U.S.C. § 3142(i).” See, e.g.,
United States v. Stephens, 15-CR-95 (AJN), Dkt. 2798 at 5, (S.D.N.Y. Mar.19, 2020).

        Malik Holloway’s “high risk” of infection because of his serious underlying med-
ical condition “present[s] a unique combination of circumstances giving rise to [a] situa-
tion that [is] out of the ordinary. DiSomma, 951 F.2d at 497; see also United States v.
Perez, No. 19 Cr. 297 (PAE), 2020 WL 1329225, at * 1 (S.D.N.Y. Mar. 19, 2020) (granti-
ng defendant’s bail application in light of the “unique confluence of serious health issues
and other risk factors facing this defendant … which place him at a substantially height-
ened risk of dangerous complications should he contract COVID-19”); United States v.
Stephens, No. 15 Cr. 95 (AJN), 2020 WL 1295155, at *1-2 (S.D.N.Y. Mar. 19, 2020) (re-
versing previous denial of bail “in light of circumstances that have changed since the
March 6 hearing,” namely, “the unprecedented and extraordinarily dangerous nature of
the COVID-19 pandemic”).

         Recognizing the exceptional and unprecedented nature of the COVID-19 health
crisis, courts in the Southern District have released similarly-situated defendants, finding
that the crisis constitutes “compelling reasons” under 18 U.S.C. § 3142(i) or “exceptional
reasons” under 18 U.S.C. § 3145(c):

   •   United States Ramos, 20 Cr. 04 (ER) (S.D.N.Y. March 19, 2020) (release due to
       the risk of the COVID-19 virus, despite government’s allegations that defendant
       had continued to engage in felonious conduct, had violated his initial conditions
       of pre-trial release, and had communicated with witnesses and victims without
       counsel);
   •   United States v. Brandon, 19 Cr. 644 (GBD) (S.D.N.Y. March 24, 2020) (due to
       COVID-19 risk, court temporarily released defendant awaiting sentencing follow-
       ing guilty plea to escape from federal custody, over government’s objection that
       defendant was a serial and continuous violator of the law);
   •   United States v. Lopez, 19 Cr. 323 (JSR) (S.D.N.Y. March 26, 2020) (Judge
       Rakoff denied the government’s request for revocation of bail and detention of a
       defendant who pleaded guilty to crimes of violence, specifically conspiracy to
       commit Hobbs Act robbery, attempted Hobbs Act robbery, and use of a firearm in
       relation to a drug trafficking crime. In doing so, Judge Rakoff found that “the Bu-
       reau of Prisons is not really equipped to deal with this in anything like the way
       one would ideally want.”)
   •   United States v. Stephens, 15-CR-95 (AJN) (S.D.N.Y. March 19, 2020) (releasing,
       over government objection, defendant charged with gun possession VOSR who
       had been remanded two weeks prior);
   •   United States v. McDuffie, 19-CR-212 (VEC) (S.D.N.Y. April 3, 2020) (releasing,
       over government objection, defendant with rheumatoid arthritis, hypertension,
    Case 1:19-cr-00897-ALC
         1:20-cr-00126-LTS Document 91
                                    21 Filed 06/12/20
                                             06/13/20 Page 12 of 13



       and cardiac issues, pending mandatory minimum sentence on drug conspiracy
       case and despite prior history of possession of firearms);
   •   United States v. Roman; 19-CR-116 (KMW) (S.D.N.Y. March 27, 2020) (releas-
       ing post-plea, over government objection, fifty-six year old defendant with med-
       ical condition pending sentence on drug conspiracy case);
   •   United States v. Witter, 19-CR-568 (SHS) (S.D.N.Y. March 26, 2020) (releasing,
       over government objection, defendant with ACE-inhibitor treated hypertension
       pending sentence in ten-year mandatory minimum drug case);
   •   United States v. Vizzari, 19-CR-767 (VSB) (S.D.N.Y. March 29, 2020) (releasing,
       over government objection, older defendant with medical conditions including
       emphysema, COPD, and a potential mass or nodule on his right lung pending sen-
       tence on drug conspiracy and VOSR cases);
   •   United States v. Perez, 19-CR-297 (PAE) (S.D.N.Y. March 19, 2020) (releasing,
       over government objection, defendant with serious progressive lung disease and
       other significant health issues charged with bail jumping and attempted induce-
       ment of a minor, who previously cut off ankle bracelet);
   •   United States v. Hudson, 19-CR-496 (CM) (S.D.N.Y. March 19, 2020) (releasing,
       over government objection, a defendant in drug conspiracy, loansharking, and ex-
       tortion case, whose two prior, pre-COVID bail applications were denied, because
       of inability to prepare for upcoming trial and risk of COVID);
   •   United States v. Emanuel, 20-CR-48 (NSR) (LMS) (releasing, over government
       objection, defendant with respiratory injuries subsequent to a collapsed lung in
       Hobbs Act conspiracy case);
   •   United States v. Mickey, 20-CR-135 (CM) (denying government appeal and af-
       firming release of defendant with severe asthma in aggravated assault with a
       deadly weapon in aid of racketeering case);
   •   United States v. Chandler, 19-CR-867 (PAC) (S.D.N.Y. March 31, 2020) (releas-
       ing, over government objection, defendant on felon in possession case, with prior
       manslaughter conviction, due to inability to prepare for trial due to COVID re-
       strictions);
   •   United States v. Taylor, 19-CR-410 (KPF) (releasing, over government objection,
       defendant with hypertension and kidney disease, who is both ACCA and career-
       offender eligible, in drug and 924(c) case);
   •   United States v. Mayo, 19-CR-176 (GBD) (S.D.N.Y. March 30, 2020) (releasing,
       on consent, defendant with preexisting condition pending sentence in drug con-
       spiracy and firearms trafficking case);
   •   United States v. Estime, 19 Cr. 711 (NSR) (S.D.N.Y. March 27, 2020) (releasing a
       33 year-old defendant with no underlying medical issues upon consent, although
       defendant had a prior drug conviction and faced cocaine conspiracy charge).

        Conclusion
        We appreciate that Mr. Holloway has a serious criminal history and is facing a
significant sentence in these matters. However, we are extremely concerned about Mr.
               Case 1:19-cr-00897-ALC
                    1:20-cr-00126-LTS Document 91
                                               21 Filed 06/12/20
                                                        06/13/20 Page 13 of 13



         Holloway’s health and safety who has been identified by the BOP as “high risk” based on
         his serious underlying medical condition and lack of adequate medical care. Any incar-
         cerated individual is in serious danger as COVID-19 continues to infect many, particular-
         ly in New York City. Perhaps the most frightening aspect of the ongoing crisis is that we
         still do not know nearly enough about the novel virus. On a daily basis, even our must
         fundamental understandings of this pandemic are revised. Among the many important
         issues that are in a constant state of flux: who is particularly vulnerable to infection; what
         the symptoms and effects of infection are; if infected, who among us are at particularly
         high risk of death or injury; what the long-term effects of infection are; how the disease is
         transmitted; whether re-infection is possible; whether multiple waves of re-occurring out-
         break will occur; the feasibility and safety of various treatments and vaccines; and the
         duration of quarantining and other protective measures. All of these questions are subject
         to ever-changing answers because our scientific community has discovered as many ex-
         ceptions as rules in studying the virus. We have seen the young, the old, the healthy as
         well as the sick get infected and die. We have repeatedly re-evaluated our testing and
         protective measures.

                 We are, however, certain of at least one thing: mass gatherings and close contact
         promote the spread of the disease. And we have tragically learned that failure to abide by
         distancing and hygiene protocols has dire consequences and imperils us all. Thus, the
         entire world waits in a state of suspended animation with almost all activities canceled,
         delayed or limited. We wait because death is a very real consequence of underestimating
         this virus. The defense is aware of the significance of the instant request. However, our
         proposal is a temporary emergency measure that is necessary to avoid the one unaccept-
         able outcome: death. Malik Holloway should not remain in custody.

                   Thank you for your consideration.

In light of Mr. Holloway's pending application for release from the          Respectfully submitted,
sentence imposed by the EDNY and the scheduled hearing in that
proceeding, the parties are directed to file a joint status report in        /s/ Richard J. Ma
each of the above-captioned cases promptly upon resolution of the
EDNY application and, if the EDNY application is granted to
confer and propose a schedule for the completion of briefing and a
hearing on the foregoing application. The status report, the                 Richard J. Ma
proposed schedule and any further briefing shall be filed in each
of the above-captioned cases. The Clerk of Court is directed to              Counsel to Malik Holloway
file this endorsed order in each of the above-captioned cases.
DE#91 is hereby resolved in 20 CR 126 (LTS)and the correspond ing docket entry is hereby resolved in 19 CR 897 (ALC).
                                                                      SO ORDERED.
            cc via e-mail: A.U.S.A. Adam Hobson                       6/13/2020
                              A.U.S.A. Rebecca T. Dell                /s/ Laura Taylor Swain, USDJ
